  Case 21-20009       Doc 25   Filed 04/16/21 Entered 04/16/21 14:55:06
                                 Document     Page 1 of 2                   EOD
                                                                              Desc Main

                                                                            04/16/2021

                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

IN RE:                                     §
                                           §
William Elvin Schrader                     §
xxx-xx-6460                                §            Case No. 21-20009
1622 Abbie Ln                              §
Marshall, TX 75672                         §
                                           §
                      Debtor               §            Chapter 13

                       ORDER DISMISSING CHAPTER 13 CASE

       ON THIS DATE came on for hearing the “Order to Show Cause as to Why

Bankruptcy Case Should Not be Dismissed for Failure to Pay Filing Fee Installments”

(the "Show Cause Order") entered in the above-referenced case. The Court finds that

appropriate notice of the hearing set in the Show Cause Order was given according to the

Federal Rules of Bankruptcy Procedure and the Local Rules. Debtor failed to appear at

the hearing set in the Show Cause Order and also failed to pay the delinquent filing fee

installments by the Show Cause Order hearing. Therefore, the Court finds that just cause

exists for the entry of the following order.

       IT IS THEREFORE ORDERED that the above-referenced Chapter 13 case is

DISMISSED, and that all Income Withholding Orders previously entered in this case are

hereby terminated.

       IT IS FURTHER ORDERED that, pursuant to 11 U.S.C. §1326(a)(2):

       (1)    the pre-confirmation adequate protection payments which have been
              previously tendered by the Debtor(s) to the Chapter 13 Trustee for the
              benefit of creditors holding an allowed claim secured by personal property
Case 21-20009   Doc 25    Filed 04/16/21 Entered 04/16/21 14:55:06        Desc Main
                            Document     Page 2 of 2



          retained by the Debtor(s) shall be forwarded to the applicable secured
          creditor(s) by the Chapter 13 Trustee in the monthly amount specified by
          the Debtor(s) in the most recently-proposed Chapter 13 plan;

    (2)   funds thereafter remaining on deposit with the Chapter 13 Trustee, if any,
          shall first be applied to the payment of all approved administrative
          expenses, to be distributed on an equivalent basis until such time as a claim
          has been paid in full, unless a different distribution priority has been
          authorized under any prior order of the Court; and

    (3)   following the full satisfaction of all allowed administrative expenses, funds
          thereafter remaining on deposit with the Chapter 13 Trustee, if any, shall be
          distributed to the Debtor(s).



                                 Signed on 04/16/2021




                                 THE HONORABLE JOSHUA P. SEARCY
                                 UNITED STATES BANKRUPTCY JUDGE
